Case 1:19-cv-04512-AJN Document 48 Filed 08/22/19 Page i of 2

WILMERHALE

on en G. Bongiorno
+4 212 937 7220 (t)

7 a j +1 212 230 8888 (f)

cen ay
;
i

'

 

 
  

  

 

| . ~ michas .bongiorno@wilmerhale.com
August 27, 2019 ' | |

L . g/38/19
VIAECE I AUG 2 8 2019...
The Honorable Alison J. Nathan so ORD “Bh b;. .

 

United States District Court
Southern District of New York 5 si a #

i HON. ALISON.J. NATHAN
Thurgood Marshall United States Courthouse UNITED STATES DISTRICT JUDGE
40 Foley Square

New York, NY 10007

 

Re: In re Dynagas LNG Partners LP Sec. Litig., 19-cv-04512 (AJN)
Dear Judge Nathan,

We represent Defendants Dynagas LNG Partners LP, Dynagas GP, LLC, and Dynagas Holding
Ltd. (the “Entity Defendants”) in the above-referenced matter. We write jointly on behalf of the
Entity Defendants and Lead Plaintiffs to request that the Court adjourn the initial pretrial | 59 oR@nerer?
conference currently scheduled for September 13, 2019 (ECF No. 8) sine die. -

  

The Complaint asserts claims under Sections 10(b) and 20(a) of the Securities Exchange Act of
1934 (the “Exchange Act”) and SEC Rule 10b-5 on behalf of a putative class. (ECF No. 1.) The
action is therefore governed by the PSLRA, which states that “[iJn any private action arising
under [the Exchange Act], all discovery and other proceedings shall be stayed during the’
pendency of any motion to dismiss.” 15 U.S.C. § 78u-4(b)(3)(B). On August 19, 2019, the
Court so ordered a stipulation and scheduling order setting forth a schedule for Lead Plaintiffs to
file an amended complaint and for the Entity Defendants to file a motion to dismiss or otherwise
respond to the amended complaint. (ECF No. 47.)

The parties respectfully submit that the most efficient course would be to adjourn the pretrial
conference sine die until the Court has resolved the Entity Defendants’ forthcoming motion to
dismiss or the expiration of the time in which the Entity Defendants are permitted to file a
motion to dismiss.

Wilmer Cutler Pickering Hale and Dorr trp, 7 World Trade Center, 250 Greenwich Street, New York, New York 10007

Beijing Berlin Boston Brussels Denver Frankfurt London Los Angeles New York Palo Alto San Francisco Washington

 
Case 1:19-cw-04512-AJN Document 48 Filed 03/22/19 Page 2 of 2

The Honorable Alison J. Nathan
August 27, 2019
Page 2

Sincerely,
/s/ Michael G. Bongiorno

Michael G. Bongiorno

cc: Counsel of Record (via ECF)

WILMERHALE

 

 
